DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumley (2013/0014661).
In reference to claim 1, Lumley discloses a mounting device for a linear shaped charge, comprising: 
a first layer comprising a first foam material, the first layer comprising a first surface for facing a target and a second surface (figure 1, element 20, filling material; paragraph 81); 
a second layer comprising a second foam material adjoining or bonded to the second surface of the first layer, the second layer comprising a recess shaped to receive the linear shaped charge comprising an explosive element, a liner and a first longitudinal planar surface (figure 1, element 16, casing; paragraph 81); and 
a second longitudinal planar surface, within the recess, for attachment to the first longitudinal planar surface of the linear shaped charge such that the linear shaped charge is oriented to emit, upon detonation of the linear shaped 

In reference to claim 3, Lumley discloses the claimed invention (paragraph 81, see density ranges in line 6).

In reference to claim 5, Lumley discloses the claimed invention (paragraph 81, 1st sentence).

In reference to claim 7, Lumley discloses the claimed invention, as set forth above in the reference to claim 1.

In reference to claim 17, Lumley discloses the claimed invention (see figures 1 and 2).

In reference to claim 19, Lumley discloses the claimed invention (figure 1, each of the first layer and the second layer comprises at least one feature reading on a void, a hollow, a cut-out, or an opening).

In reference to claim 20, Lumley discloses the claimed invention (figure 1, opposing left and right vertical portions of casing 16 constitute structural support elements, e.g., legs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lumley.
In reference to claim 4, Lumley discloses the claimed invention, except for wherein the second foam material has a density in the range of 80 to 120 kg/m3. However, looking at figure 1, a person of ordinary skill in the art would at once recognize that the second foam material (element 16) does not obstruct the molten jet formed upon detonation of the linear shaped charge (elements 2+4). Thus, the density of the second foam material can be selected to provide whatever structural characteristics are desired, without hindering the effectiveness of the linear shaped charge. As such,  it would have been obvious to one of ordinary skill in the art to utilize a second foam material with a density in the range of 80 to 120 kg/m3, since it has been 

In reference to claim 6, Lumley discloses the claimed invention, except for wherein the first layer has a thickness in the range of 5 mm to 25 mm and the second layer has a thickness in the range of 80 mm to 120 mm. However, a person of ordinary skill in the art would at once recognize that the thicknesses of the first and second layers would need to be chosen for a given size of linear shaped charge and desired effect upon a target; it is within the ordinary level of skill in the art to make such dimensional choices. Thus, it would have been obvious to one of ordinary skill in the art to form the first layer with a thickness in the range of 5 mm to 25 mm and to form the second layer with a thickness in the range of 80 mm to 120 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

In reference to claim 18, Lumley discloses the claimed invention, except for wherein at least one of: the first foam material has a flexural modulus value in the range of 1.6 to 2.4 mega- pascals (MPa); or the second foam material has a flexural modulus value in the range of 18.4 to 27.6 mega- pascals (MPa). However, Lumley discloses that the flexibility of the foam used for either layer can be varied according to the intended application (para. 25, 30, and 75); it is within the ordinary level of skill in the art .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lumley in view of Cherry. Specifically, Lumley discloses the claimed invention, except for wherein the ratio of a flexural modulus valued of the first foam material to a flexural modulus value of the second foam material is less than 13 percent. However, it is noted that Lumley discloses that the first layer can include an adhesive for adhering the device to a target; Lumley does not limit the form of the adhesive (paragraph 74). Further, Cherry teaches that it is known to utilize a foam tape as an adhesive for attaching an shaped charge device to a target. Further, person of ordinary skill in the art would at once envisage that said foam tape is a flexible structure (the term “tape” denotes a flexible structure; also see column 4, lines 37-42, “soft or compliant material”). 
Further, Lumley teaches that the second foam material can be selected to be flexible yet structurally supportive to the linear shaped charge (paragraph 69); a person of ordinary skill in the art would at once envisage that the second foam material is stiffer than a mere foam tape (in order to be structurally supportive of the linear shaped charge). Thus, it would have been obvious to one of ordinary skill in the art to form the .

Claims 1, 10, 11, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chastain (2012/0145026) in view of Sansolo (2004/0200342) and further in view of Lumley.
In reference to claim 1, Chastain discloses a mounting device for a flexible, linear explosive charge (detonating cord), comprising: 
a first layer comprising a first foam material, the first layer comprising a first surface for facing a target and a second surface; and 
a second layer comprising a second foam material (figures 1 and 2 and paragraph 12: each backing 10 is made of two layers glued or taped together, where said layers can be a foam material; figure 2, the first layer is the layer with an exposed side facing into the page, and the second layer is the layer facing out of the page and abutting detonating cord 12),
a second longitudinal planar surface for attachment to the flexible explosive charge (figure 2, the side of the second layer facing out of the page).

Further, Lumley teaches that it is known to form a flexible, linear explosive charge as a linear shaped charge having a planar mounting surface, in order to provide a molten jet effected by detonation for enhanced, directional cutting/breaching of a structure (figures 1 and 2, linear shaped charge 1). Further, each of Chastain, Sansolo, and Lumley are directed to explosive devices for breaching structures, e.g., walls. Thus, it would have been obvious to one of ordinary skill in the art to (1) provide the second layer of Chastain with at least one recess for aiding in the positioning of the flexible, linear explosive charge and (2) utilize a linear shaped charge as the flexible, linear explosive charge, in lieu of detonating cord, in order to provide a molten jet effected by detonation for enhanced, directional cutting/breaching of a structure.


In reference to claims 11, the modified Chastain makes obvious the claimed invention except for where the first surface faces outward when the device is in the closed state, since Chastain remains silent as to which way the hinge folds (or if it folds both ways). However, it is noted that there exists a finite number of possibilities (three possibilities) relative to the direction that the hinge folds; two of said possibilities would allow for a closed state with the first layer facing outward. As such, it would have been obvious to one of ordinary skill in the art to at least try each of said possibilities, including where the hinge folds in both directions, since a person or ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; two of said possibilities would allow for a closed state with the first layer facing outward.

In reference to claim 16, the modified Chastain makes obvious the claimed invention, except for where the hinge is a living hinge. However, the examiner takes Official Notice that it is known to utilize a living hinge in order to minimize the number and complexity of parts necessary to effect a hinged coupling between components of a device. Thus, it would have been obvious to one of ordinary skill in the art to form the hinge of Chastain as a living hinge, in order to minimize the number and complexity of parts necessary to effect the hinged coupling between said first and second parts.

.

Claims 1, 7, 9, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibb (4856340) in view of Lumley.
In reference to claims 1 and 10, Gibb discloses a mounting device for a linear shaped charge, comprising:
a second layer comprising a second foam material, the second layer comprising a recess shaped to receive a linear shaped charge as claimed (figure 2, second layer 18);
a second longitudinal planar surface, within the recess, for attachment to a first longitudinal planar surface of the linear shaped charge, as claimed (figures 2 and 7, V-shaped linear shaped charge 20 is disposed in a geometrically matching recess formed in the second layer, i.e., embedded in the second layer per col. 2, ln. 41-47);
a first body part comprising a first part of the second layer (figure 2, upper part of element 18 in combo with element 10);
a second body part comprising a second part of the second layer (figure 2, lower part of element 18 in combo with element 12);
the first body part connected with at least one hinge to the second body part (hinge 14);
wherein the mounting device is hingeable between:
a closed state as claimed (figures 3 and 6 and
an open state with the first part of the second layer adjacent to the second part of the second layer to form the second layer (figures 2 and 5).
Thus, Gibb discloses the claimed invention, except for a first layer comprising a first foam material and having a first surface for facing a target, a first part of the first layer adjoining or bonded to the first part of the second layer, and a second part of the first layer adjoining or bonded to the second part of the second layer, such that in the open state the first part of the first layer is adjacent the second part of the first layer to form the first layer. It is noted that the linear shaped charges of Gibb are disclosed as embedded in the recess of the second layer, yet unconfined therein; it is unclear how said charge is secured and retained in the recess (col. 2, ln. 41-43; col. 3, ln. 33-34). 
However, Lumley teaches that it is known to assemble a linear shaped charge in a V-shaped recess of a second foam layer, similar to the second layer of Gibb, via a first foam layer adjoining or bonded to a second surface of the second foam layer, in order to securely fix said linear shaped charge within the recess (figure 1, second layer 16 having recess, first layer 20 fixing linear shaped charge 2+4 in said recess). Thus, it would have been obvious to one of ordinary skill in the art to modify Gibb to provide each part of the second layer with a corresponding part of a first foam layer, adjoining or bonded thereto, in the manner taught by Lumley, in order to securely fix the linear shaped charge within the recess.



In reference to claim 9, Gibb in view of Lumley makes obvious the claimed invention (Gibb, figure 5: either elements 34 can be considered as fittings; or the portions of elements 32, which house telescopically extendable props, can be considered as fittings). 

In reference to claims 12 and 13, Gibb in view of Lumley makes obvious the claimed invention (Gibb, figures 1, 2, and 5: each part 10 and 12 has a foam element 18 having a U-shaped recess formed therein, where said U-shaped recess holds a linear charge 20 therein; in the open state, the ends of each U-shape recess abut the ends of the other U-shaped recess as seen in figure 2; the term “abut” merely requires adjacency, i.e., close proximity).

In reference to claim 14, Gibb in view of Lumley makes obvious the claimed invention, including a first slot for receiving a first fuse extending from a detonation node to a first initiation location at the first recess portion; and a second slot for receiving a second fuse extending from the detonation node to a second initiation location at the second recess portion (Gibb: figures 1 and 4, each of elements 10 and 12 includes a slot 68 that is capable of receiving a detonation cord as claimed, e.g., a detonation cord could be used in lieu of the fuse 63, a person of ordinary skill in the art would at once envisage that a detonation cord can substitute for a safety fuse).


In reference to claim 16, Gibb in view of Lumley makes obvious the claimed invention, except for where the hinge is a living hinge. However, the examiner takes Official Notice that it is known to utilize a living hinge, in lieu of a multi-part hinge, in order to reduce the number and complexity of parts necessary to effect a hinged coupling between components of a device. Thus, it would have been obvious to a person of ordinary skill in the art to substitute a living hinge for the multi-part hinge, shown in the figures of Gibb, in order to reduce the number and complexity of parts necessary to effect the hinged coupling between said first and second parts.

In reference to claim 17, Gibb in view of Lumley makes obvious the claimed invention, as set forth above (Gibb: the recess is a U-shaped channel).

In reference to claim 19, Gibb in view of Lumley makes obvious the claimed invention (Gibb: figure 2, void, hollow, cut-out or opening 92, 96, or 100).

.

Response to Arguments
Applicant’s arguments with respect to Cherry have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. Specifically, with respect to Gibb and Chastain, Applicant argues that claim 1 requires that the first and second foam materials must be different in some manner. The examiner respectfully disagrees. Looking at claim 1, there is no language that requires any difference between the first foam material and second foam material. Further, it is noted that Applicant’s specification supports embodiments in which the first foam material and the second foam material are the same material, e.g., polyethylene (para. 24 and 28). Claim 1 merely requires that the first layer and the second layer are distinct layers that are adjoined or bonded to one another, but does not preclude said layers from being made of the same exact material, e.g., polyethylene. Thus, Applicant’s argument is found unpersuasive.
Regarding Gibb, Applicant’s arguments concerning the lack of a first layer of foam material are moot, since the examiner now relies up Gibb in view of Lumley, as set forth above. Applicant’s attention is directed to the above-rejection.

Regarding claim 11, Applicant argues that the predictable potential solutions listed by the examiner are were not “known and finite.” The examiner respectfully disagrees. The device of Chastain (figure 2) includes two panels 10 connected by a hinge 16; Chastain remains silent as to the direction that the hinge folds. However, a person of ordinary skill in the art knows that the hinge must fold in one direction or in the other direction or in both directions, since a hinge—by definition—must fold in one of these three ways. In other words, it is within the knowledge-base of those having ordinary skill in the art that a hinge, like that of Chastain, must fold in either a first direction, a second direction, or in both directions. As such, there are clearly three (a finite number) known predictable, potential solutions as to how a hinge, such as that of Chastain, can fold. The examiner asserts that Applicant’s argument to the contrary assumes that a person of ordinary skill in the art does not know what a hinge is or how it works, which is clearly a false premise. Thus, the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641